Citation Nr: 0019363	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
Raynaud's disease.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1963 to June 
1965.  

On January 14, 1998, the appellant filed a claim for an 
evaluation in excess of 50 percent for Raynaud's disease.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied his claim.  


FINDING OF FACT

The evidence of record shows a history of characteristic 
attacks of Raynaud's disease, but does not document any 
manifestation of two or more digital ulcers.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
Raynaud's disease are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.104, Diagnostic Code 
7117 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

After he separated from service, the appellant sought service 
connection for Raynaud's disease.  The service medical 
records showed treatment for Raynaud's disease during service 
and a history of the disease as a child.  The RO, by March 
1967 rating decision, granted service connection on the basis 
that the disease pre-existed service and then increased in 
severity during service.  The RO assigned the disability a 
20 percent evaluation pursuant to the criteria of Diagnostic 
Code 7117.  38 C.F.R. § 4.104 (1967).  

By February 1977 rating decision the RO increased the 
evaluation to 50 percent, effective November 24, 1976, the 
date of receipt of a statement from a private physician 
indicating that the disability had increased in severity.  It 
continued the 50 percent rating by April 1977 rating 
decision.  The appellant appealed that decision, and in 
February 1978 the Board denied a rating in excess of 50 
percent.  

About five years later, in a September 1983 statement, the 
appellant argued that the disability had increased in 
severity to warrant an rating in excess of 50 percent.  The 
RO did not decide the claim, but informed him by letter that 
same month that he needed to furnish medical evidence to show 
his disability had increased in severity.  This evidence 
"must be received [by VA] within one year from the date of 
this letter; otherwise, benefits, if entitlement is 
established, may not be paid prior to the date of its 
receipt."  The record includes no response from the 
appellant.  

It is noted here that the 50 percent rating has been in 
effect for more than 20 years, since November 24, 1976.  A 
disability continuously rated at or above any evaluation for 
20 or more years will not be reduced to less than such 
evaluation, except on a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951(b).  

The claim filed on January 14, 1998 is well grounded under 
38 U.S.C.A. § 5107(a) as it is capable of substantiation.  
See Drosky v. Brown, 10 Vet. App. 251 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (contention of an increase 
in disability severity renders claim well grounded).  The VA 
has satisfied its duty to assist the appellant in the 
development of facts pertinent to the claim.  A VA physician 
examined him in August 1998 and a report of that examination 
is of record.  The appellant argued at his May 1999 hearing 
that the examiner was not knowledgeable about Raynaud's 
disease, thus implying that the examination was inadequate.  
While it is impossible from the record to determine the 
specific qualifications of the examiner, the fact remains 
that the August 1998 VA examination report addressed the 
criteria necessary for an evaluation of the disability.  Also 
of record are VA clinical records relevant to the claim.  On 
review, the Board sees no areas in which further development 
may be fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Raynaud's disease is evaluated pursuant to Diagnostic Code 
7117.  The criteria utilized by the RO in March 1967 and 
February 1977 rating decisions has since been essentially 
replaced by another set of criteria using current medical 
terminology and unambiguous criteria, reflecting recent 
medical advances.  62 Fed. Reg. 65219 (Dec. 11, 1997).  
Effective January 12, 1998, the criteria of Diagnostic Code 
7117 for Raynaud's syndrome require: 

With two or more digital ulcers plus                                               
100 percent
   autoamputation of one or more digits and 
   history of characteristic attacks.  

With two or more digital ulcers and history of                                 
60 percent
   characteristic attacks.  

Characteristic attacks occurring at least daily.                                  
40 percent

Characteristic attacks occurring four to six times a 
week.                20 percent

Characteristic attacks occurring one to three times a 
week.             10 percent

These evaluations are for the disease as a whole, regardless 
of the number of extremities involved or whether the nose and 
ears are involved.  38 C.F.R. § 4.104 (1999).  As this 
criteria is effective on and after January 12, 1998, and the 
RO received the claim two days later on January 14, 1998, the 
claim must be evaluation solely pursuant to this criteria.  
Compare VA O.G.C. Prec. Op. 3-2000 (April 10, 2000) (if the 
claim were filed before the effective date of the amended 
regulation, then disability prior to the effective date must 
be evaluated under the old version of regulation, and 
disability on and after the effective date must be evaluated 
under the most favorable application of the old and new 
versions of regulation).  

The evidence of record includes the following:

? An April 1998 VA clinical record, noting a history of 
Raynaud's disease and the appellant's complaints of a 
right hand cyst and wrist pain on motion.  

? VA examination in August 1998, showing the appellant's 
complaint of 1/2-hour episodes of pain, tingling, 
numbness, and paresthesia in his toes and fingers, with 
the last episode about one month earlier when he was 
out of doors.  He had daily numbness, stiffness, aching 
pain, and diminished sensation.  He had no ulceration 
or atrophy of the skin of his hands or feet, and 
reported that he usually had symptoms when he was in an 
environment at 40 degrees Fahrenheit.  He took no 
medication for the disability.  Examination of the 
hands was normal, except for moderate early Dupuytren 
contracture of the right palm.  Examination of the feet 
showed decreased sensation and some cyanotic 
discoloration, but no pallor or rubor and no ulceration 
or amputation of the digits.  The impression was 
history of Raynaud's disease.  

? A transcript of the appellant's testimony at a May 1999 
hearing, at which he stated he had pain and tingling in 
his hands and discoloration in his wrists.  He noted he 
was unable to grasp objects, to the extent that he was 
unable to work with vibrating hand tools as a 
cabinetmaker.  He also reported swelling in his feet, 
and black and blue discoloration around his ankles, 
which restricted his daily activity and caused 
difficulty standing or walking.  

? June 1999 statements from individuals who had employed 
or worked with the appellant, indicating that he 
stopped work about three years earlier due to increased 
pain in his hands and feet.  

The next higher evaluation, for 60 percent, requires evidence 
of disability with two or more digital ulcers and history of 
characteristic attacks.  Characteristic attacks consist of 
sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  38 C.F.R. § 4.104, Diagnostic Code 7117.  
The August 1998 VA examination specifically noted that there 
were no digital ulcerations.  Moreover, the April 1998 VA 
clinical record, the May 1999 hearing testimony, and the June 
1999 lay statements, did not allude to ulceration affecting 
the digits of either the hands or feet.  Close inspection of 
the rating criteria for a 60 percent evaluation reveals that 
it requires both digital ulcerations and a history of 
characteristic attacks.  As the record does not show any 
ulceration affecting the digits of the feet or hands, that 
alone precludes the assignment of a 60 percent evaluation.  
While the evidence above may well correspond to the 
definition of characteristic attacks, even if it did so the 
claim must be denied in the absence of any evidence of 
digital ulcerations.  For these reasons, it is the 
determination of the Board that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
Raynaud's disease.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 50 percent for 
Raynaud's disease is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

